Case 16-15128-elf       Doc 52     Filed 01/16/19 Entered 01/16/19 19:21:21            Desc Main
                                   Document      Page 1 of 2


                      UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                            PHILADELPHIA DIVISION


IN RE:                                                CHAPTER 13

Kenneth Chism and Donna Chism,                        CASE NO.: 16-15128-elf
             Debtors
                                                      HEARING DATE:
                                                      Tuesday, February 12, 2019
THE BANK OF NEW YORK MELLON,                          9:30 a.m.
F/K/A The Bank of New York as trustee for
registered Holders of CWABS, Inc., Asset-
Backed Certificates, Series 2005-14, its              LOCATION:
assignees and/or successors in interest,              U.S. Bankruptcy Court
               Movant                                 Robert N.C. Nix Federal Courthouse
                                                      Courtroom No 1
vs.                                                   900 Market Street
                                                      Philadelphia, PA 19107
Kenneth Chism and Donna Chism,
             Respondents
William C. Miller,
             Trustee


                      NOTICE OF MOTION, RESPONSE DEADLINE
                               AND HEARING DATE

Movant has filed a Motion for Relief From Automatic Stay with the Court for relief from the
Automatic Stay to permit Movant to foreclose on the property located at 7417 Elmwood Ave.,
Philadelphia, Pennsylvania 19153.

Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this case . (If you do not have an attorney, you may wish to
consult an attorney).

1. If you do not want the court to grant the relief sought in the motion or if you want the court to
consider you views on the motion, then on or before January 30, 2019, you or your attorney must do
all of the following:

                 (a) file an answer explaining you position at:




                                                 1
Case 16-15128-elf       Doc 52     Filed 01/16/19 Entered 01/16/19 19:21:21             Desc Main
                                   Document      Page 2 of 2



                               United States Bankruptcy Court Clerk
                               Eastern District of Pennsylvania
                               900 Market Street, Suite 400
                               Philadelphia, PA 19107-4299

If you mail your answer to the bankruptcy clerk's office for filing, you must mail it early enough so
it will be received on or before the date stated above; and,

                  (b) mail a copy to the movant's attorney:

                               Jason Brett Schwartz, Esquire
                               Mester & Schwartz, P.C.
                               1333 Race Street
                               Philadelphia, PA 19107
                               (267) 909-9036

                               William C. Miller, Trustee
                               P.O. Box 1229
                               Philadelphia, PA 19105

                               Office of the U.S. Trustee
                               833 Chestnut Street, Suite 500
                               Philadelphia, PA 19107

2. If you or your attorney do not take the steps described in paragraphs (a) and (b) above and attend
the hearing, the court may enter an order granting the relief requested in the motion.

3. A hearing on the motion is scheduled to be held before the Honorable Eric L. Frank on
Tuesday, February 12, 2019 at 9:30 a.m. in Courtroom 1, United States Bankruptcy Court, 900
Market Street, Philadelphia, PA 19107.

4. If a copy of the motion is not enclosed, a copy of the motion will be provided to you if you
request a copy from the attorney named in paragraph 1(b).

5. You may contact the Bankruptcy Clerk's office at (215) 408-2800 to find out whether the
hearing has been canceled because no one filed an answer.

DATE: January 16, 2019




                                                  2
